DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1, 5, 11 and 22-23, the cancelation of claims 2, 4, 13-14 and 20, the withdrawal of claims 8-10 and 16-19, as well as the addition of claims 24-31, as filed on March 29, 2022, are acknowledged. 
Applicant’s arguments, see Remarks filed on March 29, 2022, with respect to amended claims 1 and 5 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 15, 22, 24, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinoda (US20170136600).
	Regarding claim 1, Shinoda discloses a composition for surface treatment (a polishing composition, abstract) comprising: a sulfonic acid compound which contains a nitrogen atom and has a molecular weight of less than 1,000 (taurine, which is 2-aminoethanesulfonic acid with a molecular weight of 125, paragraph 0088), a polymer compound having an anionic functional group or a group of a salt thereof and having a weight average molecular weight of 1,000 or more (paragraphs 0045-0046); and a dispersing medium (paragraph 0092); wherein the sulfonic acid compound is 2-amino ethane sulfonic acid (taurine, paragraph 0088); and the composition for surface treatment is substantially free of an oxidizing agent (an oxidizing agent is optional, paragraph 0095).  
Regarding claim 11, the limitation recited in the wherein clause simply expresses intended use of the recited composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 15, Shinoda discloses wherein the dispersing medium contains water (paragraph 0093) and a pH is less than 7 (paragraph 0085).
Regarding claims 22 and 24, Shinoda discloses wherein the sulfonic acid compound is 2-amino ethane sulfonic acid (taurine, paragraph 0088).
Regarding claim 26, Shinoda discloses wherein the polymer compound is a polymer compound having a carboxylic acid group (paragraph 0045).
	Regarding claim 30, the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)".  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Claims 5, 7, 21, 23, 25, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US20140099790).
Regarding claim 5, Shi discloses a polishing composition (abstract) comprising: a sulfonic acid compound or a salt thereof which contains a nitrogen atom and has a molecular weight of less than 1,000 (N,N-Bis(2-hydroxyethyl)2-aminoethanesulfonic acid, paragraph 0121); an abrasive grain (paragraph 0097); and a dispersing medium (paragraph 0099); wherein the sulfonic acid compound or the salt thereof is N,N-bis (2-hydroxyethyl)-2-amino ethane sulfonic acid (paragraph 0121); and the polishing composition is free of an oxidizing agent (paragraphs 0096-0105).  
Regarding claim 7, Shi discloses wherein the dispersing medium contains water and a pH is less than 7 (3.0 – 6.5, paragraph 0106).
Regarding claim 21, the limitation recited in the wherein clause simply expresses intended use of the recited composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
	Regarding claims 23 and 25, Shi discloses wherein the sulfonic acid compound or the salt thereof is N,N-bis (2-hydroxyethyl)-2-amino ethane sulfonic acid (paragraph 0121).
	Regarding claim 31, the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)".  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US20140099790) as applied to claim 5 above, in view of Taniguchi et al. (WO2017150118, a machine-translated English version is used).
Regarding claim 6, Shi discloses a polymer compound having an anionic functional group or a group of a salt thereof (polyacrylic acid, paragraph 0139). Shi is silent about the polymer compound having an anionic functional group having a weight average molecular weight of 1,000 or more.  However, Shi discloses that the composition is a polishing composition  and the polymer can have different molecular weight (paragraph 0139).  In addition, Taniguchi teaches that a weight average molecular weight of a polymer compound having an anionic functional group in a polishing composition is a result effective variable and preferably has a weight average molecular weight of 1,000 or more (abstract and paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to choose a polymer compound having an anionic functional group in the composition of Shi with a weight average molecular weight in the known range as taught by Taniguchi, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 27, Shi discloses wherein the polymer compound is a polymer compound having a carboxylic acid (salt) group (polyacrylic acid, paragraph 0139).
Claims 1, 5-6, 11-12, 21, 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US9486892) in view of Taniguchi et al. (WO2017150118, a machine-translated English version is used).
Regarding claim 1, Onishi discloses a composition for surface treatment (polishing composition, abstract) comprising: a sulfonic acid compound which contains a nitrogen atom and has a molecular weight of less than 1,000 (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, column 6, lines 50-51), a polymer compound having an anionic functional group or a group of a salt thereof (polyoxyethylene alkyl ether sulfuric acid, column 7, lines 31-32); and a dispersing medium (column 10, lines 2-4); wherein the sulfonic acid compound is a compound represented by formula (1) recited in the instant claim, wherein Y2 represent a linear alkylene group having 2 carbon atoms; n is 0; R1 to R4 each represent a sulfonic acid group, and at least four of R1 to R5 is a sulfonic acid (salt) group (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, methylenesulonic group reads on a sulfonic group, column 6, lines 50-51); and the composition for surface treatment is substantially free of an oxidizing agent (an oxidizing agent is optional, column 10, lines 11-13).  
	Onishi is silent about the polymer compound having an anionic functional group having a weight average molecular weight of 1,000 or more.  However, Onishi discloses that the composition is a polishing composition (column 7, lines 9-18).  In addition, Taniguchi teaches that a weight average molecular weight of a polymer compound having an anionic functional group in a polishing composition is a result effective variable and preferably has a weight average molecular weight of 1,000 or more (abstract and paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to choose a polymer compound having an anionic functional group in the composition of Onishi with a weight average molecular weight in the known range as taught by Taniguchi, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 5, Onishi discloses a polishing composition (abstract) comprising: a sulfonic acid compound which contains a nitrogen atom and has a molecular weight of less than 1,000 (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, column 6, lines 50-51), an abrasive grain (column 10, lines 19-33); and a dispersing medium (column 10, lines 2-4); wherein the sulfonic acid compound is a compound represented by formula (1) recited in the instant claim, wherein Y2 represent a linear alkylene group having 2 carbon atoms; n is 0; R1 to R4 each represent a sulfonic acid group at least four of R1 to R5 is a sulfonic acid (salt) group (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, column 6, lines 50-51); and the composition for surface treatment is substantially free of an oxidizing agent (an oxidizing agent is optional, column 10, lines 11-13).  
Regarding claim 6, Onishi discloses a polymer compound having an anionic functional group or a group of a salt thereof (polyoxyethylene alkyl ether sulfuric acid, column 7, lines 31-32). Onishi is silent about the polymer compound having an anionic functional group having a weight average molecular weight of 1,000 or more.  However, Onishi discloses that the composition is a polishing composition (column 7, lines 9-18).  In addition, Taniguchi teaches that a weight average molecular weight of a polymer compound having an anionic functional group in a polishing composition is a result effective variable and preferably has a weight average molecular weight of 1,000 or more (abstract and paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to choose a polymer compound having an anionic functional group in the composition of Onishi with a weight average molecular weight in the known range as taught by Taniguchi, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claims 11 and 21, the limitations recited in the wherein clauses simply expresses intended use of the recited composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 12, Onishi discloses wherein the composition for surface treatment is substantially free of an abrasive grain (0.006%, column 11, lines 50-51).
Regarding claim 27, Onishi discloses wherein the polymer compound is a polymer compound having a sulfuric acid (salt) group (polyoxyethylene alkyl ether sulfuric acid, column 7, lines 31-32).
Regarding claim 28, Onishi discloses wherein in the formula (1), all of R1 to R4 are the sulfonic acid (salt) group (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, methylenesulonic group reads on a sulfonic group, column 6, lines 50-51).
Regarding claim 29, Onishi discloses wherein in the formula (1), all of R1 to R4 are the sulfonic acid (salt) group (ethylenediamine-N,N,N',N'-tetramethylenesulfonic acid, column 6, lines 50-51).  Because claim 29 is a dependent claim of claim 1, wherein n can be 0.  When n=0, the type of R5 is moot.
	Regarding claim 31, the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)".  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713